EXHIBIT 99.1 FOR IMMEDIATE RELEASE CHARMING SHOPPES REPORTS THIRD QUARTER RESULTS ● Comparable store sales for the third quarter ended October 30, 2010 increased 3%; e-commerce sales increased 40%; ● Total net sales increased 1% to $463.6 million for the third quarter, compared to $460.2 million for the prior year period; ● Adjusted EBITDA* was $4.0 million compared to $6.3 million in the third quarter of the prior year, and net loss per diluted share was $(0.16), compared to net loss per diluted share of $(0.42) in the third quarter of the prior year; ● Cash was $104 million, and total liquidity was $251 million, including net availability of $147 million on fully committed and undrawn revolving line of credit. *(refer to GAAP to non-GAAP reconciliation, below) Bensalem, PA, December 1, 2010 – Charming Shoppes, Inc. (NASDAQ: CHRS) a leading multi-brand apparel retailer specializing in women's plus-size apparel, today reported sales and operating results for the three and nine month periods ended October 30, 2010. Commenting on the results for the quarter, Anthony M. Romano, Executive Vice President and Chief Operating Officer of Charming Shoppes, Inc. said, “We continue to make progress on executing our merchandise strategies.We experienced increases in our total and comparable store sales performance, while increasing our gross margin 60 basis points during the period.Our strong and competitive promotional activity drove improved traffic, especially later in the quarter.Additionally, our online businesses continued to perform strongly, driving a 40% increase in e-commerce sales for the quarter.” Romano continued, “Our customer is responding to our seasonal and year round merchandise offerings; however, this response requires compelling promotions in order to drive traffic and sales results.We expect this challenging and competitive environment to continue into the fourth quarter and have planned aggressive marketing and merchandising programs in order to compete effectively. “With regard to our inventory position, inventories increased 17% on a comparable cost basis for the quarter as compared to the prior year for three reasons.First, our merchandising strategy to re-launch our Right Fit program means increases in the inventory of core pants including three fits and three lengths in each of the styles.Second, the success of Intimate Apparel across all three of our brands has led to growth of our in-stock inventory programs in bras, panties and basic camisoles.These first two strategic drivers comprise approximately 75% of the overall inventory increase and are less vulnerable to seasonality.With careful size management and occasional style updates, they should be less susceptible to significant markdown risk.The remainder of the inventory increase can be attributed to the addition of several key merchandise classifications including shoes, boots, juniors and gifting categories and to the fact that we placed our Holiday floor set at the end of October, two weeks earlier than last year. “As to our profitability, we continue to be disappointed by our current EBITDA performance.We recognize that in order to improve on our results we must consistently deliver on our brand promise offer compelling product assortments that are trend right and easy to outfit, and offer a consistent and comfortable fit, all with the proper value for her lifestyle needs.Accordingly, we are diligently working to further improve our merchandise strategies and assortments, with renewed emphasis and focus on sound inventory management principles.Our year over year decrease in EBITDA for the third quarter was as a result of a 190 basis point increase in Selling, General and Administrative expense as a percent of sales.This increase was primarily associated with lower income of approximately $6.5 million, year over year, from our private-label credit card operations.This relates to the difference in the income when the program was operated by the Company compared to the income earned from its current credit processor, and represented 140 basis points of the 190 basis point increase.Without the impact of the lower income from our credit card operations, SG&A deleveraged by 50 basis points, as a result of increased costs, year over year, primarily related to marketing expense.” Third Quarter Consolidated Results ● Net sales for the three months ended October 30, 2010 increased $3.4 million or 0.7% to $463.6 million, compared to $460.2 million for the three months ended October 31, 2009.The increase in sales was related to a 3% increase in comparable store sales and an increase in e-commerce sales, largely offset by the impact of operating 129 fewer stores than in the year ago period.E-commerce sales increased 40% to $30.4 million, compared to $21.7 million in the year ago period. ● Gross profit increased $4.9 million, or 2.1% to $241.7 million in the quarter, compared to $236.8 million in the same quarter last year, related to an increase in the gross margin rate, as well as slightly higher sales volumes.The gross margin increased by 60 basis points to 52.1% for the quarter ended October 30, 2010, compared to 51.5% for the quarter ended October 31, 2009.The year over year improvement is related to more efficient buying associated with the shift of a higher percentage of apparel product to our direct sourcing operation. ● Total operating expenses, excluding restructuring and other charges, increased $5.3 million, or 2.1% to $254.1 million or 54.8% of sales in the quarter, compared to $248.8 million or 54.1% of sales in the same quarter last year (refer to GAAP to non-GAAP reconciliation, below).The change is related to an increase in Selling, General and Administrative expense of $9.5 million, or 7.0%, primarily associated with lower income from credit operations of approximately $6.5 million compared to a year ago, as well as incremental advertising.This increase was somewhat offset by a decrease in Occupancy and Buying expense of $2.3 million, or 2.5% associated with lower rent expense as a result of the operation of fewer stores and lease renegotiations. ● The quarter ended October 30, 2010 included restructuring and other charges of $3.2 million, including $2.9 million for cash severance and non-cash equity compensation costs related to the resignation of the Company’s former Chief Executive Officer.The quarter ended October 31, 2009 included restructuring and other charges of $14.7 million primarily related to lease termination charges and accelerated depreciation on discontinued or divested catalog businesses, and charges of $13.4 million related to the sale of the Company’s proprietary credit card receivables program. ● Adjusted EBITDA (refer to GAAP to non-GAAP reconciliation, below) was $4.0 million in the quarter, reflecting a decrease of $2.3 million, or 36.7% compared to $6.3 million in the prior year period, primarily related to increases in operating expenses.Adjusted EBITDA as a percent of sales decreased 50 basis points to 0.9%, compared to 1.4% in the year ago period. ● Loss from operations, excluding restructuring and other charges, was $12.4 million or 2.7% of sales in the quarter.This compares to loss from operations of $11.9 million or 2.6% of sales for the prior year period, which excluded restructuring and other charges, as well as charges related to the sale of the Company’s proprietary credit card receivables program, (refer to GAAP to non-GAAP reconciliation, below). ● Net loss on a GAAP basis was $18.8 million, 4.1% of sales, or $(0.16) per diluted share for the quarter, compared to net loss on a GAAP basis of $48.4 million, 10.5% of sales, or $(0.42) per diluted share in the prior year period. The year over year change in net loss was driven by decreased total operating expenses, including restructuring and other charges, increased gross profit dollars, and an income tax benefit as compared to an income tax provision in the previous year. ● The Company’s cash position for the quarter ended October 30, 2010 was $104 million, compared to $187 million for the period ended January 30, 2010.The change in cash from the beginning of the year is primarily related to the build of inventories, repurchases of the Company’s 1.125% Convertible Notes due 2014 (the “Notes”), and somewhat offset by a tax refund received during the second quarter. Total liquidity was $251 million, including $104 million in cash and $147 million of net availability under the Company’s undrawn committed line of credit. ● The Company did not repurchase any of its Notes during the quarter ended October 30, 2010.Year to date, the Company has repurchased Notes with an aggregate principal amount of $49.2 million for an aggregate purchase price of $38.3 million.Program to date, the Company has repurchased Notes with an aggregate principal amount of $134.5 million for an aggregate purchase price of $88.9 million. Commenting on the Company’s performance and liquidity, Eric M. Specter, Executive Vice President and Chief Financial Officer said, “Our liquidity remained at very healthy levels throughout the period, and included $104 million in cash and net availability of $147 million on our fully committed and undrawn revolving line of credit.We did, however, experience a decrease in our cash position, compared to the year ago period, which was mainly attributable to the increase in inventories.Our investments in increased inventory levels are reflected in our balance sheet and cash flow statement. “During the third quarter, we focused on more effective management of our merchandise receipts for upcoming quarters.As a result, we expect to moderate the third quarter inventory increase by the end of the fiscal year.” Nine Months Consolidated Results ● Net sales for the nine months ended October 30, 2010 decreased $39.6 million or 2.6% to $1.486 billion, compared to $1.526 billion for the nine months ended October 31, 2009.The year over year decrease is related to 129 net store closings over the previous 12 months. ● Comparable store sales increased 1% for the nine months, compared to a comparable store sales decrease of 14% in the prior year period.E-commerce sales increased 37% to $92.4 million, compared to $67.3 million in the year ago period. ● Gross profit decreased $20.8 million, or 2.6% to $767.4 million for the nine months, compared to $788.3 million in the same period last year, primarily attributable to lower sales volumes.The gross margin decreased by 10 basis points from 51.7% of sales to 51.6% of sales for the nine months ended October 30, 2010. ● Total operating expenses, excluding restructuring charges, decreased $4.4 million or 0.6% to $778.1 million or 52.4% of sales during the nine months, compared to $782.5 million or 51.3% of sales in the same period last year, (refer to GAAP to non-GAAP reconciliation, below). ● Adjusted EBITDA (refer to GAAP to non-GAAP reconciliation, below) was $39.5 million or 2.7% of sales during the nine months, reflecting a decrease of $23.9 million or 37.7%, compared to $63.3 million or 4.2% of sales in the same period last year.The decrease was primarily related to decreases in gross profit and increases in selling, general and administrative expenses.Net loss on a GAAP basis was $23.6 million, 1.6% of sales, or $(0.20) per diluted share for the nine months, compared to net loss on a GAAP basis of $49.9 million, 3.3% of sales, or $(0.43) per diluted share in the prior year period.The year over year change in net loss was driven by decreases in total operating expenses, and partially offset by decreases in gross profit. Sales results for the three and nine month periods ended October 30, 2010 and October 31, 2009 were: For the Three Month Periods For the Nine Month Periods ($ in millions) Net Sales Period Ended 10/30/10 Net Sales Period Ended 10/31/09 Total Net Sales Change Comparable Store Sales for the Period Ended 10/30/10 Net Sales Period Ended 10/30/10 Net Sales Period Ended 10/31/09 Total Net Sales Change Comparable Store Sales for the Period Ended 10/30/10 Lane Bryant(1) $ $ +4
